Blanchard, J.,
concurs in the decree, with the understanding that if it had been shown a municipal license had been paid by the company in any other town or towns in the State, based on premiums there collected, or receipts there received, the City of New Orleans could not afterwards claim to include such premiums or receipts in the aggregate amount upon which it demanded a license, even though the returns of *1911such premiums collected elsewhere had been made to the principal office of the company in New Orleans.